Exhibit 10.6

AMENDMENT TO THE

POTLATCH CORPORATION

MANAGEMENT PERFORMANCE AWARD PLAN

The Potlatch Corporation Management Performance Award Plan, as amended through
December 2, 2004 (the “Plan”), is hereby further amended as follows, effective
as of January 1, 2009:

Section 9(d) of the Plan is hereby amended to read as follows:

 

  “(d) The cash portion of an Award, the payment of which was deferred under
(b) above, shall be credited with earnings during the period of deferral through
December 31 of the Plan Year preceding the Plan Year in which payment of the
amounts deferred hereunder is made. The earnings credited shall be based on the
following:

 

  (i) For periods prior to January 1, 2009, earnings shall be calculated using
an interest rate equal to 70% of the higher of the following averages,
compounded annually: (i) the prime rate charged by the major commercial banks as
of the first business day of each month (as reported in an official publication
of the Federal Reserve System) or (ii) the average monthly long-term rate of
A-rated corporate bonds (as published in Moody’s Bond Record).

 

  (ii) For periods on and after January 1, 2009, earnings shall be calculated
using an interest rate equal to 120% of the long-term applicable federal rate,
with quarterly compounding, as published under Section 1274(d) of the Code for
the first month of each calendar quarter.”